iO fl% .01,07,03, trt&Gfto-ft

Lexter Kossie#700661
William McConnell             Unit
 3001 South Emily Drive
rBeeville,      Texas 78102


April 26,       2015
                                                                   COURT0FCRMNALk??m
Texas Court of Criminal Appeals                                         WR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01        thru   10,978-16
       Tr.Ct.HOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                   In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet    of    all    the writs   mentioned      above with a   list of
 all of the claims presented in each of those application. With
 out   a    list of    all    of    the claims   I   cannot    show that the claims
 I intend to raise have not been raised before in those prior
 applications.
              Thank you for any consideration given in this matter.


                                                               Sincerely,




  ccrFile                                                      Lextai? Kennon Kossie